Citation Nr: 1759023	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  10-47 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for a post left salpingo oophorectomy for ruptured corpus luteum cyst of the left ovary.


REPRESENTATION

Veteran represented by:	Deanne L. Bonner, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran and her spouse


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1975 to December 1979.  She was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In May 2014, a Travel Board Hearing was held before the undersigned.  A transcript of that hearing is of record.  

In August 2014, the Board remanded the Veteran's claim for a VA examination to ascertain the current severity of all residuals of the Veteran's service-connected post oophorectomy, to include an evaluation of the resulting scar.  The Board finds there has been substantial compliance with its remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance"); Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Thus, the Board will proceed to review and decide the claim with respect to the issue now on appeal based on the evidence that is of record.

The issue of revision of a December 17, 1986 Board decision denying the Veteran's claim for pelvic inflammatory disease, right side, based on clear and unmistakable has been raised by filings dated August 2017 (Third-Party Correspondence, VBMS receipt date 8/22/2017) and June 2014 (Third-Party Correspondence, also VBMS receipt date 8/22/2017), but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2016).

In April 2016, the RO granted service connection for surgical scar at an initial rating of 0 percent from December 19, 1979, and the Veteran filed a timely notice of disagreement as to the assigned rating in April 2017.  An SOC issued in September 2017.  At the writing of this decision, a VA Form 9 has not been filed, the time for such filing has not expired, and the issue has not been certified to the Board.  As the Board does not have jurisdiction over this claim, the Board will not consider it at this time.  

In June 2016, the RO also granted service connection for pelvic inflammatory disease at an initial rating of 0 percent from August 7, 2014, the date of a Board decision that referred this issue to the RO.  A notice of disagreement has not yet been filed and the time for such filing has not expired.  Therefore, the Board also does not currently have jurisdiction over that issue.  

In a filing dated May 2016, Veteran's counsel argued that the RO failed to adjudicate all secondary conditions shown by the evidence, including uterine adhesions, chronic pelvic pain disorder, and impaired pelvic lymphatic flow.  The issue of uterine adhesions has now been adjudicated by the March 2016 grant of service connection for surgical scar, such scar being directly related to the surgically-related claim-at-issue.  Similarly, the issue of chronic pelvic pain disorder has now been adjudicated by the June 2016 grant of service connection for pelvic inflammatory disease.  As already noted, neither of these issues are currently before the Board.  Both issues were directly raised by the Board in the August 2014 Board decision.  

By contrast, the issue of entitlement to service connection for impaired pelvic lymphatic flow was not raised during the May 2014 hearing.  During the hearing, the Veteran frequently referred to "painful menses," but never referred to "impaired menses."  Consequently, impaired lymphatic flow was not addressed in the August 2014 Board decision.  This issue is only currently of record because it was mentioned in an April 2014 Independent Medical Evaluation of a Rating Decision (IME) (VBMS receipt date 5/11/2016).  But the April 2014 IME does not constitute a specific claim for VA purposes.  See 38 U.S.C.A. § 5101(a)(1).   Additionally, while the IME is physically dated April 2014, it was not received by the BVA until May 2016.  For these reasons, there is no claim of service connection for impaired pelvic lymphatic flow before the Board at this time.  

In reaching this conclusion, the Board has considered the Veteran's arguments that the RO violated 38 C.F.R. § 3.103(a) and 38 C.F.R. § 3.310(a) by failing to adjudicate entitlement to service connection for impaired pelvic lymphatic flow.  See May 2016 third-party correspondence (VMBS receipt date 5/11/2016).  The Board does not agree.  While it is true that the VA is required to help a veteran develop facts in support of a claim, the cited provisions do not circumvent the requirement that the Veteran file a formal claim for service connection.  See 38 U.S.C.A. § 5101(a)(1).  


FINDING OF FACT

The Veteran's post left salpingo oophorectomy for ruptured corpus luteum cyst of the left ovary is characterized by the removal of one ovary.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 0 percent for post left salpingo oophorectomy for ruptured corpus luteum cyst of the left ovary have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.116, Diagnostic Code 7619 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In April 1980, the RO granted the Veteran service connection for status post left salpingo oophorectomy at an initial rating of 10 percent, effective December 19, 1979, the date that the claim was filed.  Under the regulations in effect at that time, a 10 percent rating was appropriate for removal of one ovary.  38 C.F.R. § 4.116a, Diagnostic Code 7619 (1979).  The rating codes as amended in 2002 do not provide for a compensable rating for the removal of one ovary, but the RO has continued the Veteran's 10 percent initial rating.  See 38 C.F.R. § 3.951(b) (2016).  The Veteran is also receiving special monthly compensation for loss of use of a creative organ.  38 U.S.C.A. § 1114(k) (2014); 38 C.F.R. § 3.350 (2016).    

In December 2009, the RO denied the Veteran's claim for an increased rating.  The Veteran is appealing that decision.  Because the claim is a non-initial claim, the Board will consider evidence of symptomatology from one year prior to February 6, 2009, the date when the claim was filed.  38 C.F.R. § 3.400(o).  See A.B. v. Brown, 6 Vet. App. 35 (1993) (holding that a claim remains in controversy where less than the maximum available benefit is awarded unless the Veteran expresses an intent to limit the appeal to a specific disability rating).

Diagnostic Code 7619 provides compensation for removal of one or both ovaries.  38 C.F.R. § 4.116 (2016).  As amended in 2002, removal of both ovaries is rated at 100 percent for three months after removal and at 30 percent thereafter.  Id.  Removal one ovary is rated at 100 percent for three months after the removal and at 0 percent thereafter.  Id.  The RO may provide special monthly compensation for loss of use of a creative organ based on the removal of one ovary.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350.

Prior to 2002, a rating of 100 percent was appropriate for removal of both ovaries with complete extirpation and artificial menopause, for 6 months after excision.  38 C.F.R. § 4.116a, Diagnostic Code 7619 (1979).  A rating of 60 percent was appropriate for removal of both ovaries after 6 months.  Id.  A rating of 10 percent was appropriate for removal of one ovary with or without partial removal of the other.  Id.

A VA gynecological examination was conducted in November 2009.  The examiner indicates "pelvic inflammatory disease following abortions/miscarriages in context," but states that this condition is not currently being treated.  The Veteran is displaying menopausal symptoms.  There is no vaginal discharge, no fistula, and no prolapse of the uterus.  

Private medical records dated February 2014 and August 2015 indicate pain and multiple underlying fibroids.  During the May 2014 hearing, the Veteran described adhesions, keloids, abdominal pain, and emotional difficulties associated with her disorder.  

A second VA gynecological examination was conducted in March 2016.  The only identified symptom related to a gynecological condition is mild pain.  The examination indicates no diagnosed diseases of the vulva, vagina, or fallopian tubes.  There are also no fistulae.  The examiner lists "uterine fibroids" as a disease of the cervix, but indicates that the Veteran is not currently being treated for a disease or injury of the reproductive organs.  The Veteran's surgical scar is reported to be neither painful nor unstable, with a total area that is less than 39 square centimeters.  

These symptoms do not support a rating in excess of 10 percent under Diagnostic Code 7619, as that code currently exists, or as it existed in 1979.  A higher rating would not be available under a different Diagnostic Code.  

Regulations regarding pyramiding prohibit extraschedular consideration of symptomatology related to pain, adhesions, and infertility.  See 38 C.F.R. § 4.14.  The Veteran described all of these symptoms during the May 2014 hearing.  Since that time, the Veteran has been service connected for "pelvic inflammatory disease (pain of the right tube and ovary) associated with status post left salpingo oophorectomy for ruptured corpus luteum cyst," which makes Diagnostic Code 7614 the proper basis to consider pain resulting from her ovarian removal surgery.  The Veteran has also been service connected for "surgical scars associated with status post left salpingo oophorectomy for ruptured corpus luteum cyst," which makes Diagnostic Code 7805 the proper basis to consider adhesions, and pain specifically associated with the Veteran's surgical scar.  Finally, the Veteran has been service connected for "dysthymia and anxiety disorder associated with status post left salpingo oophorectomy for ruptured corpus luteum cyst," which makes Diagnostic Code 9433 the proper basis to consider psychological symptoms related to fertility issues.  As the Veteran's primary articulated symptoms are covered under other Diagnostic Codes for disabilities not currently before the Board, the Board is prohibited from potentially compensating the Veteran for the same symptoms a second time under Diagnostic Code 7619.  See 38 C.F.R. § 4.14.  

The Veteran has questioned the adequacy of the March 2016 VA gynecological examination, particularly with regards to the findings related to the Veteran's surgical scar.  Essentially, the Veteran argues that the examiner's statement that the surgical scar is not painful or unstable ignores other evidence of the record.  See April 2017 correspondence; May 2016 correspondence.  

As already noted, the Board does not currently have jurisdiction over the Veteran's claims for increased rating regarding a surgical scar and pelvic inflammatory disease.  The only issue currently before the Board is the adequacy of the March 2016 VA examination as it relates to the claim of entitlement to an initial disability rating in excess of 10 percent for a post left salpingo oophorectomy for ruptured corpus luteum cyst of the left ovary.  The March 2016 VA gynecological examination is adequate with regard to that issue, particularly where subsequent grants of service connection for other disorders essentially prohibit the Board from considering symptomatology relating to pain and scarring.  The Board will consider the Veteran's additional arguments pertaining to surgical scars and pelvic inflammatory disease when those claims are properly before the Board.  

The evidence does not support additional staged ratings for any time period on appeal.  For no period would the Veteran be entitled to a higher rating under a different Diagnostic Code.  


ORDER

Entitlement to disability rating in excess of 10 percent for a post left salpingo oophorectomy for ruptured corpus luteum cyst of the left ovary is denied.




____________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


